*134OPINION OF THE COURT
Per Curiam.
The instant application is predicated upon an order of the Supreme Court of New Jersey dated January 18, 2011 (204 NJ 594, 10 A3d 225 [2011]), which temporarily suspended the respondent from the practice of law in that state, effective immediately and until the further order of that court, as a result of his having failed to appear in response to an order to show cause seeking his temporary suspension.
A notice pursuant to 22 NYCRR 691.3 was personally served upon the respondent on January 17, 2012, “according him the opportunity, within 20 days of the giving of such notice, to file a verified statement setting forth any defense . . . enumerated under subdivision (c) . . . and a written demand for a hearing” and advising that “in default of such filing . . . this court will impose such discipline or take such disciplinary action as it deems appropriate” (22 NYCRR 691.3 [b]). More than 20 days have elapsed since service of that notice, without any response from the respondent having been received.
In the absence of a verified statement from the respondent setting forth any of the defenses to the imposition of reciprocal discipline enumerated in 22 NYCRR 691.3 (c) or requesting a hearing, the application of the Grievance Committee for the Tenth Judicial District to impose reciprocal discipline upon the respondent is granted and, effective immediately, the respondent is suspended from the practice of law in New York until further order of this Court, based upon the discipline imposed upon him in New Jersey (see Matter of Gold, 75 AD3d 82 [2010]).
Mastro, A.EJ., Rivera, Skelos, Dillon and Chambers, JJ., concur.
Ordered that the application of the Grievance Committee for the Tenth Judicial District to impose reciprocal discipline is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Christopher E Hummel, admitted as Christopher Ehilip Hummel, is suspended from the practice of law in New York until further order of this Court; and it is further,
Ordered that the respondent, Christopher E Hummel, admitted as Christopher Ehilip Hummel, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
*135Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Christopher E Hummel, admitted as Christopher Philip Hummel, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Christopher P. Hummel, admitted as Christopher Philip Hummel, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).